UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA , 
MAY 04

C|erk, U.S. District and

John Patrick McGuire, ) BankrupfCV courts
Plaintiff, §
v. § Civil Action No.:

United States District Court et al., §
Defendants. § l ii 

MEMORANDUM OPINION

The plaintiff has filed an application to proceed without prepayment of fees and a pro se
complaint. The application will be granted and the complaint will be dismissed.

The complaint, which names two federal courts, numerous federal judges, the United
States Department of Justice and the United States Attomey General as defendants, see
Complaint ("Compl.") 11 8, must be dismissed for multiple reasons. As a threshold matter, the
complaint is largely incoherent and nonsensical.‘ lt appears to be based on the sort of "fantastic
or delusional scenarios" that warrant summary dismissal. Neitzke v. Williams, 490 U.S. 319,

327-28 (l 989) (determining that courts have the "unusual power to pierce the veil of the

' See, e.g., Compl. 11 15 ("Complaint for ultra vires acts by the Federal corporation

United States for breach of contract, the setting up of the States to act outside limited forms[.]");
ia'. 11 20 ("Finding no relief in the statutory courts McGuire formed a Common Law court, which
issued a writ of prohibition against the Nevada and Sonoma county courts to cease and desist
their prosecution against McGuire. Upon being served with the writs of prohibition both courts
issued bench warrants for McGuire’s arrest."); id. 1[ 59 ("Defendant USDC, USCANC, and DOJ
are nul tiel entities with no corporate registration in Califomia, Montana or in the District and no
known registered agent. Yet its name is prominently and publicly displayed on the signage in
front of the courthouses[.] The USDC, USCANC and DOJ logo is printed on memoranda
letterhead and envelopes, staff correspondence, forms, and other collateral materials used inside
and outside the court facilities. All this giving the impression the USDC, USCANC and DOJ are
a legitimate bureaucratic entity.").

complaint’s factual allegations and dismiss those claims whose factual contentions are clearly
baseless"). Thus, the complaint warrants dismissal under 28 U.S.C. § l9l5(e)(2)(B)(i) (requiring
dismissal of frivolous complaints).

Moreover, among other relief requested, the plaintiff seeks as relief "judicial review of
pre-filing review orders" imposed on the plaintiff by the United States Court of Appeals for the
Ninth Circuit, and a "declaratory judgment vacating the . . . judgment and commitment order
entered on March 24, 2009" and "[t]erniinating the order of supervised release, vacating the
restitution order," and ordering the return of allegedly seized property. Id. jj l0. He "further
demands judicial review of the validity of the constitutional enactment of Title 18 [of the United
States Code,] the criminal code of the United States, and the publication thereof in the Federal
Code of Regulations." Id. jj ll. Additionally, the "[p]laintiff demand[s] judgement [sic] against
these Defendants in the form of an order from this Court to produce an "Official copy of the
Certification of Appointment to Office," a "Signed Loyalty Statement," a "Copy of most recent
Ethics Agreement," and a "Copy of signed Employment Agreement," among other things. Ia'.
at 21-22. See also ia'. at 25-27 (requesting orders for the defendants to show cause why "official
Govemment records in the custody of the Archivist of the United States will not be present[ed] to
this Court and Plaintiff for inspection" and seeking certain congressional records from 1947 and
1948 and other materials).

To the extent that the plaintiff seeks judgment against judges or courts for judicial acts
performed in a judicial capacity - which aptly describes the issuance of pre-filing review orders,
judgment and commitment orders, and orders for restitution - absolute judicial immunity bars

relief. See slip. op. Doggett v. G0nzales, Civil Action No. 06-575 (RBW), 2007 WL 2893405,

_2_

*3 (D.D.C. Sept. 29, 2007) (discussing the scope of judicial immunity). To the extent that the
plaintiff seeks a judgment against the judges in their individual capacities, he has not identified
any act taken by any judge in his or her individual capacity, and therefore the complaint fails to
state a claim upon which relief may be granted. To the extent he seeks judgment against the
Attomey General, he fails to state a claim upon which relief may be granted because he does not
identify any injury stemming from any conduct or action traceable to the Attomey General in
either his individual or official capacity.

Accordingly, for these reasons the complaint will be dismissed. A separate order

7@; A%

Date:  ,1 ¢,/ )/@/ 0 'Unit€